 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                 EASTERN DISTRICT OF CALIFORNIA

 5
      DESHAWN D. LESLIE,                                1:16-cv-01698 AWI-SKO (PC)
 6
                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
 7                                                      TO EXTEND TIME TO FILE OBJECTIONS
               v.                                       TO FINDINGS AND RECOMMENDATIONS
 8                                                      AND DENYING MOTION TO INITIATE
      OSCAR M. MADRIGAL, et al.,                        DISCOVERY
 9
                          Defendants.                   (Docs. 53, 54)
10

11                                                      30-DAY DEADLINE

12
              Plaintiff is a prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. '
13
     1983. On May 16, 2019, Plaintiff filed a motion to extend time to file objections to findings and
14
     recommendations. Good cause having been presented to the court, this motion will be granted.
15
     However, on May 16, 2019, Plaintiff also filed a motion to initiate discovery. Discovery has not
16
     yet opened and this case is currently set for a court supervised settlement conference on June 6,
17
     2019. If the settlement conference is not successful, a Discovery and Scheduling Order will issue
18
     which will open discovery.
19
              Accordingly, IT IS HEREBY ORDERED that Plaintiff is GRANTED 30 days from the
20
     date of service of this order in which to file objections to findings and recommendations, but
21
     Plaintiff’s motion to initiate discovery is DENIED without prejudice.
22

23   IT IS SO ORDERED.
24

25
     Dated:     May 21, 2019                                        /s/   Sheila K. Oberto                 .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
